Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 ,6-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 20080146549) in view of Malin et al (US 5084007), both cited previously. 
Regarding claim 1, Coleman discloses  method of treating drug or alcohol abuse, addiction or dependency or preventing relapse use of drug or alcohol or addictive behavior (abstract, accelerated detoxification methods for the treatment of a substance abuse-related condition) comprising co-treatment for at least one day with a composition comprising at least one non-narcotic detoxification agent, until a drug screen tests negative (abstract, section 0005, 0006, 0015, administering to the subject 
Coleman does not specifically state detoxification agent including one of robaxin, pro-banthine, gabapentin, ropinirole, and trazodone. It would have been obvious to one having ordinary skill in the art at the time the application was filed to use clonidine as a detoxification agent in replacement of one of robaxin, pro-banthine, gabapentin, ropinirole, and trazodone, since applicant has shown in the current application specification that clonidine is used as a detoxification agent as stated in section 0038 of the current application specification. Therefore, because clonidine and one of robaxin, In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
However Coleman does not disclose administering to a subject in need thereof a therapeutically effective amount of co-therapy for at least one day comprising treatment with an electrical stimulation device comprising an auricular or peri-auricular electro-acupuncture or neurostimulation device comprising one or more electrodes, wherein the electrodes are implanted and stimulated on the right side vagus nerve of the subject. Malin discloses treating drug or alcohol addiction or dependency by administering to a subject thereof a therapeutically effective amount of co-therapy for at least one day comprising treatment with an electrical stimulation device comprising auricular or peri-auricular electro-acupuncture (abstract, column 2 lines 35-56, providing relief from painful or stressful stimuli, or remediating imbalances or deficiencies in the neuroactive substances that modulate neurohumoral mechanisms, which involves concomitant administration of a neuroactive chemical promoter and transcranial electrostimulation, TE, may be described as the application of extremely low on the order of 10 µA, pulsed, charge-balanced current across the head through electrodes of opposite polarity attached to low impedance sites on the head. The current levels applied are well below the current amplitudes commonly employed in electro-acupuncture, transcutaneous electrical nerve stimulation (TENS), and other 
Concerning claim 2, Coleman discloses the addictive behavior is exhibited by the subject, following exposure of the subject to at least one stimulus, which induces in the subject an addictive behavior (section 0006, the method of the present invention may further comprise administering to the subject an effective amount of at least one opioid before or concurrent with step (a), where the at least one opioid may comprise tramadol, buprenorphine, methadone, or other known opioid, or a pharmaceutically acceptable salt or complex thereof) 
With respect to claim 3, Coleman discloses the at least one non-narcotic detoxification agent comprises at least one sedative (section 0005, administering to the subject an effective amount of at least one sedative).

With respect to claim 6, Coleman discloses the opioid antagonist comprises 7-benzylidenenaltrexone, beta- funaltrexamine, buprenorphine, 
Regarding claim 7, Coleman discloses administering to the subject a controlled release pharmaceutical composition comprising the opioid antagonist (section 0007, it may release an opioid antagonist over a period of about 6 to about 8 weeks. In still another aspect, the subject may be treated with the opioid antagonist for about 3, 4, 5, 6, 7, 8, 9, 10, 11 or 12 months).
Concerning claim 8, Coleman discloses the controlled release pharmaceutical composition releases the opioid antagonist over a period of more than about 4 to about 24 weeks (section 0007, it may release a opioid antagonist over a period of about 6 to about 8 weeks. In still another aspect, the subject may be treated with the opioid antagonist for about 3, 4, 5, 6, 7, 8, 9, 10, 11 or 12 months).
Regarding claim 10, Coleman discloses the addiction is a physical dependence to an addictive agent or to an addictive behavior (Section 0010, the treatment of at least one substance abuse-related condition, including but not limited to, opiate dependence).
Concerning claim 11, Coleman in view of Malin, specifically Malin discloses the electrical signal generator configured to generate electrical stimulation pulses having a repetition frequency of 1-10 Hz and a duty cycle of 40 to 60% (column 8 line 55, 63-64, 
With respect to claim 12, Coleman in view of Malin, specifically Malin discloses the stimulation pulses are generated at a constant current amplitude (column 9 lines 37-40, a repetition rate or 10 Hz, first phase amplitude of 10µA).
Regarding claim 13, Coleman in view of Malin, specifically Malin discloses the electrodes are adapted to alternatively stimulate the left and right side nerves (column 11 lines 42-46, 53-55 column 12 lines 48-50, stimulation; one of 10 Hz, 2 msec, 10µA charge balanced TE with standard polarity, positive lead on the right ear; and one of 10 Hz, 2 msec, 10µA TE with reversed polarity, positive lead on the left ear, One group had one electrode in each ear, the other two groups had two electrodes in either the left or the right ear, tested the effect of various electrode placements, indicates a significant effect of electrode placement). This enhances the ability of the central nervous system to provide relief from, for instance, pain, addiction withdrawal, anxiety and depression.
Concerning claim 14, Coleman discloses the addictive agent is selected from the group consisting of alcohol, caffeine, nicotine, cannabis and cannabis derivatives, opiates and morphine-like compounds, phencyclidine and phencyclidine-like compounds, sedative hypnotics, psychostimulants, amphetamines and amphetamine-related drugs, morphine, heroin, codeine, cocaine, hydrocodone, hydromorphone, levorphanol, metapon, nalorphine, naloxone, naltrexone, oxycodone, oxymorphone, tramadol, ethoheptazine, fentanyl, levorphanol, meperidine, methadone, phenazocine, propoxyphene, sufentanil, phencyclidine, benzodiazepines, methaqualone, 
With respect to claim 15, Coleman in view of Malin, specifically Malin discloses the addictive agent is cocaine (Coleman, section 0011 the term "substance" may include any natural, synthetic, opiate, opioid, or narcotic compounds or compositions (including, without limitation, opioid, opioid derivatives, opioid agonists, and opioid antagonists). Examples of such substances include, without limitation, opium, morphine, heroin, pethidine, methadone, buprenorphine, butorphanol, codeine, fentanyl, hydrocodone, hydromorphone, levorphanol, meperidine, oxycodone, pentazocine, propoxyphene, and tramadol, Malin column 3 lines 50, withdrawal syndrome from addiction of, for instance, morphine, heroin and related narcotics, as well as other addictive drugs such as alcohol and cocaine). This allows for proper therapy to be delivered for proper symptom withdrawal of a specific drug.
Regarding claim 16, Coleman discloses the addictive agent is a painkiller or a combination of pain-killers (section 0011, the term "substance" may include any natural, synthetic, opiate, opioid, or narcotic compounds or compositions including, without limitation, opioid, opioid derivatives, opioid agonists, and opioid antagonists. Examples 
Concerning claim 17, Coleman discloses the pain-killer is selected from the group consisting of alfentanil, allylprodine, alphaprodine, anileridine benzylmorphine, bezitramide, buprenorphine, butorphanol, clonitazene, codeine, cyclazocine, desomorphine, dextromoramide, dezocine, diampromide, dihydrocodeine, dihydromorphine, dimenoxadol, dimepheptanol, dimethylthiambutene, dioxaphetyl butyrate, dipipanone, eptazocine, ethoheptazine, ethylmethylthiambutene, ethylmorphine, etonitazene fentanyl, heroin, hydrocodone, hydromorphone, hydroxypethidine, isomethadone, ketobemidone, levallorphan, levorphanol, levophenacylmorphan, lofenitanil, meperidine, meptazinol, metazocine, methadone, metopon, morphine, myrophine, nalbuphine, narceine, nicomorphine, norlevorphanol, normethadone, nalorphine, normorphine, norpipanone, opium, oxycodone, oxymorphone, papavereturn, pentazocine, phenadoxone, phenomorphan, phenazocine, phenoperidine, piminodine, piritramide, propheptazine,
promedol, properidine, propiram, propoxyphene sufentanil, tramadol and tilidine (section 0011, the term "substance" may include any natural, synthetic, opiate, opioid, or narcotic compounds or compositions including, without limitation, opioid, opioid derivatives, opioid agonists, and opioid antagonists. Examples of such substances include, without limitation, opium, morphine, heroin, pethidine, methadone, 
With respect to claim 18, Coleman discloses the addictive agent is selected from the group consisting of alfentanil, allylprodine, alphaprodine, anileridine, apomorphine, benzylmorphine, beta-hydroxy 3-methylfentanyl, bezitramide, carfentanil, clonitazene, codeine, desomorphine, dextromoramide, diampromide, dihydrocodeine, dihydroetorphine, dihydromorphine, dimenoxadol, dimepheptanol, dimethylthiambutene, dioxaphetylbutyrate, dipipanone, eptazocine, ethoheptazine, ethylmethylthiambutene, ethylmorphine, etonitazene, etorphine, fentanyl, hydrocodone, hydromorphone, hydroxypethidine, isomethadone, ketobemidone, levorphanol, levophenacylmorphan, lofentanil, meperidine, metapon, metazocine, methadone, methadyl acetate, metopon, morphine, myrophine, narceine, nicomorphine, norlevorphanol, normethadone, normorphine, norpipanone, opium, oxycodone, oxymorphone, papaverine, phenadoxone, phenomorphan, phenoperidine, piminodine, piritramide, propheptazine, promedol, properidine, propoxyphene, remifentanil, sufentanil, thehaine, tildine and tramadol (section 0011, the term "substance" may include any natural, synthetic, opiate, opioid, or narcotic compounds or compositions including, without limitation, opioid, opioid derivatives, opioid agonists, and opioid antagonists. Examples of such substances include, without limitation, opium, morphine, heroin, pethidine, methadone, buprenorphine, butorphanol, codeine, fentanyl, hydrocodone, hydromorphone, levorphanol, meperidine, oxycodone, pentazocine, propoxyphene, and tramadol).

Concerning claim 20, Coleman discloses treating post-acute-withdrawal syndrome (PAWS), in a subject (abstract, accelerated detoxification methods for the treatment of a substance abuse-related condition), wherein the method comprises administering to the subject a therapeutically effective amount of co-therapy for at least one day comprising co-treatment for at least one day with a composition comprising at least non-narcotic detoxification agent (abstract, sections 0005-0007, administering to the subject an effective amount of at least one sedative e.g., clonidine, diazepam, or olanzapine abstract, administering a micro-dose of an opioid antagonist e.g., naltrexone or naloxone). 
Coleman does not specifically state detoxification agent including one of robaxin, pro-banthine, gabapentin, ropinirole, and trazodone. It would have been obvious to one having ordinary skill in the art at the time the application was filed to use clonidine as a detoxification agent in replacement of one of robaxin, pro-banthine, gabapentin, ropinirole, and trazodone, since applicant has shown in the current application In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
However Coleman does not specifically state treatment with an electrical stimulation device comprising an auricular or peri-auricular electro-acupuncture or neurostimulation device comprising one or more electrodes, wherein the electrodes are implanted and stimulated on the right side and wherein the electrical stimulation device comprising an electrical signal generator configured to generate electrical stimulation pulses having a repetition frequency of 0.5 to 100 Hz and a duty cycle of 10 to 90%.. Malin discloses treatment with an auricular or peri-auricular electro-acupuncture (abstract, column 2 lines 35-56, transcranial electrostimulation, TE, may be described as the application of extremely low on the order of 10 µA, pulsed, charge-balanced current across the head through electrodes of opposite polarity attached to low impedance sites on the head. The current levels applied are well below the current amplitudes commonly employed in electro-acupuncture, transcutaneous electrical nerve stimulation (TENS), and other electrostimulation techniques, and the waveform used is significantly different, Transcranial auricular electrostimulation), and  wherein the electrical stimulation device comprising an electrical signal generator configured to .
Response to Arguments
Applicant's arguments filed 3/13/2021 have been fully considered but they are not persuasive. Examiner still finds that Coleman in view of Malin does disclose the claimed method of treating addiction. Examiner finds that the way the claims are worded does not reflect what the applicant is arguing. The claim states there is a co-treatment and a co-therapy that occur for at least one day, and nowhere in the claim language does it state that the co-treatment and co-therapy have to occur in a sequential order as argued by the applicant. Examiner interprets the claim language to read that the co-treatment and co-therapy can occur concomitant within the same time frame of at least one day and up to about seven days which is shown in the prior art of Coleman in view of Malin.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792